DETAILED ACTION
This communication is in response to the request for continued examination filed 30 September 2022.
Claims 1, 4, 5, 14, 16-18, and 20 have been amended.
Claims 1-10 and 12-20 are currently pending.  
Claims 1-10 and 12-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 September 2022 has been entered.
 
Response to Amendment/Remarks
Regarding 35 USC § 101, Examiner has fully considered Applicant’s remarks but does not find them persuasive. Applicant argues that “claim 1 recites a method that is embedded in computer technology, and which recites a unique method to detect fraudulent behavior associated with user accounts in a computing environment. The identified ‘computing,’ ‘determining,’ and ‘identifying’ steps all recite limitations that are embedded and performed in a  computer system and using a specific memory structure (e.g., a graph) stored in the memory of the computer system.” Remarks at 16. The courts have been clear that even inventions performed entirely on a computer can be considered abstract ideas. The question is whether or not the steps could be practically performed in the human mind. The “computing,” “determining,” and “identifying” steps utilize data which is already present and viewable by a user. The recited actions are such that a human could view the graph and compute, determine, and identify without the use of a computer. While the claims do recite computer components, the recited steps could be practically performed without the computer. Thus, the claims recite a mental process.
Applicant argues that “claim 1 recites a method that is clearly integrated into a "practical application." As discussed above, claim 1 recites a computer-based method for identifying potentially fraudulent user accounts. Fraudulent computer user accounts pose a big problem in today's distributed computing environment. Claim 1 recites a computer-based improved method for identifying suspected fraudulent accounts and taking responsive action.” Remarks at 17. While Examiner may agree that in layman’s terms the claims provide a practical application, the test under 35 USC § 101 for a “practical application” focuses on the recited additional elements. The additional elements are generic in nature and do no more than merely implement the abstract idea.
Applicant argues that the “use of a graph to identify fraudulent user accounts enables fraud detection to be performed in a completely dynamic manner.” The claims do not recite any such dynamic elements.
Cyber Source v. Retail Decisions (CAFC 2009-1358, decided Aug. 16, 2011) recites claims similar to the present invention. The courts determined that the claimed steps could be performed in a human mind and that the recited computer components do not provide integration into a practical application. The claims in Cyber Source are factually similar to the present claims.
Regarding 35 USC § 102/103, Applicant’s remarks have been fully considered and are persuasive. After additional search, Examiner does not find the amended limitations in the Lee reference, any previously cited references, or any newly found references. The rejections are withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
The claims recite a series of steps and, therefore, is a process.
Step 2A-Prong One
The “based on the set of one or more shared attribute nodes in the graph stored in the memory of the computer system, computing, by the computer system, a match score for the first monitored user account node” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “memory of the computer system, computing, by the computer system” language, the claim encompasses a user manually determining a score based on known information. The claims thus fall into the mental processes grouping of abstract ideas.
The “determining a number of attribute nodes in the set of one or more shared attribute nodes” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claim encompasses a user manually counting the number of attributes nodes in the set. The claims thus fall into the mental processes grouping of abstract ideas.
The “determining a number of all attribute nodes connected via edges to a first fraudulent user account node from the set of fraudulent user account nodes” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claim encompasses a user manually counting the number of attributes nodes connected to a certain node. The claims thus fall into the mental processes grouping of abstract ideas.
The “computing the match score based upon the number of attribute nodes in the set of one or more shared attribute nodes and the number of all attribute nodes connected via edges with the first fraudulent user account node” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claim encompasses a user manually using known information to compute a match score. The claims thus fall into the mental processes grouping of abstract ideas.
The “determining, by the computer system, based upon the match score computed for the first monitored user account node in the graph stored in the memory of the computer system, that a first monitored user account corresponding to the first monitored user account node is potentially a fraudulent user account” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by the computer system … stored in memory of the computer system” language, the claim encompasses a user manually identifying a user account based on known scores. The claims thus fall into the mental processes grouping of abstract ideas.
The “responsive to the determining, identifying, by the computer system, an action to be performed with respect to the first monitored user account corresponding to the first monitored user account node” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by the computer system” language, the claim encompasses a user manually determining an action to be performed based on known information. The claims thus fall into the mental processes grouping of abstract ideas.
The “for a first monitored user account node in the plurality of monitored user account nodes, identifying, by the computer system, by searching the graph stored in the memory of the computer system, a set of one or more shared attribute nodes from the set of attribute nodes, wherein each attribute node in the set of shared attribute nodes is connected via edges to both the first monitored user account node and to at least one fraudulent user account node from the plurality of fraudulent user account nodes” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by the computer system … stored in memory of the computer system” language, the claim encompasses a user manually identifying nodes based on the information provided. The claims thus fall into the mental processes grouping of abstract ideas.
The “determining that the match score computed for the first monitored user account node meets or exceeds a preconfigured threshold” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claim encompasses a user manually determining if a value meets a threshold. The claims thus fall into the mental processes grouping of abstract ideas.
The “identifying a plurality of fraudulent user account nodes from the set of fraudulent user account nodes, wherein a fraudulent user account node from the set of fraudulent user account nodes is included in the plurality of fraudulent account nodes if the fraudulent user account node is connected to at least one attribute node in the set of one or more shared attribute nodes” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claim encompasses a user manually using known information to identify nodes. The claims thus fall into the mental processes grouping of abstract ideas.
The “determining a total number of attribute nodes connected to the plurality of fraudulent account nodes” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claim encompasses a user manually using known information to identify a number of nodes that meet requirements. The claims thus fall into the mental processes grouping of abstract ideas.
The “determining a number of attribute nodes in the set of shared attribute nodes” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claim encompasses a user manually counting. The claims thus fall into the mental processes grouping of abstract ideas.
The “computing the match score based upon the number of attribute nodes in the set of one or more shared attribute nodes and the total number of attribute nodes connected to the plurality of fraudulent user account nodes” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claim encompasses a user manually using known information to determine a score. The claims thus fall into the mental processes grouping of abstract ideas.
The “determining a number of user account nodes connected to the at least one attribute node” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claim encompasses a user manually counting. The claims thus fall into the mental processes grouping of abstract ideas.
The “computing a weight for the at least one attribute node based upon the number of edges connected to the at least one attribute node; and using the weight to compute the match score” steps, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claim encompasses a user manually using known information to determine a weight and utilize the weight in further determinations. The claims thus fall into the mental processes grouping of abstract ideas.
The “determining an attribute weight for the at least one attribute node; and modifying the attribute weight for the at least one attribute node to generate a modified attribute weight; and using the modified attribute weight to compute the match score” steps, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claim encompasses a user manually using known information to determine and modifying weights and to utilize the weights in further determinations. The claims thus fall into the mental processes grouping of abstract ideas.
The “determining, an attribute weight for each attribute node in the set of one or more shared attribute nodes; and computing the match score based upon the attribute weights determined for the attribute nodes in the set of one or more shared attribute nodes” steps, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claim encompasses a user manually using known information to determine and modifying weights and to utilize the weights in further determinations. The claims thus fall into the mental processes grouping of abstract ideas.
The “determining an attribute weight for at least one attribute node in the set of one or more shared attribute nodes; obtaining a weight assigned to the first fraudulent user account node; modifying the attribute weight for the at least one attribute node using the weight assigned to the first fraudulent user account node to generate a modified attribute weight; and using the modified attribute weight to compute the match score for the monitored user account node” steps, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claim encompasses a user manually using known information to determine and modifying weights and to utilize the weights in further determinations. The claims thus fall into the mental processes grouping of abstract ideas.
The “identifying a first action to be performed with respect to the first monitored user account when the match score for the first monitored user account node is at least a first percentage value; and identifying a second action to be performed with respect to the first monitored user account when the match score for the first monitored user account node is at least a second percentage value, the first action different from the second action” steps, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claim encompasses a user manually using known information to identify appropriate actions. The claims thus fall into the mental processes grouping of abstract ideas.
The clams recite the concept of utilizing a graph to determine, based on nodes and edges, which accounts/notes may be fraudulent. This concept falls into the certain methods of organizing human activity grouping including relationships and commercial or legal interactions.
The mere nominal recitation of a generic computer system and memory does not take the claim limitations out of the mental processes or certain methods of organizing human activity groupings. Thus, the claims recite an abstract idea.
Step 2A-Prong Two
This judicial exception is not integrated into a practical application. The claims recite the additional element of a computer system containing a memory  (claims 1-10, 12, and 13), processor (claims 14-17), and computer-readable medium (claims 18-20) and includes no more than mere instructions to apply the exception using a generic computer component. The computer system does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Both alone and in combination, the additional elements do not integrate the abstract idea into a practical application. 
Additionally, the step of “accessing, by a computer system, a graph comprising a plurality of nodes, the graph stored in a memory of the computer system, the plurality of nodes including a plurality of user account nodes and a plurality of attribute nodes, each user account node in the plurality of user account nodes representing a user account, each attribute node in the plurality of attribute nodes comprising information representing identifying an attribute characterized by an attribute name and a value associated with the attribute name, wherein, each node in the plurality of user account nodes is connected via one or more edges to one or more attribute nodes from the plurality of attributes nodes representing one or more attributes that are associated with the user account represented by the user account node, the plurality of user account nodes comprising a set of one or more fraudulent user account nodes corresponding to one or more user accounts known as being fraudulent, the plurality of user account nodes further comprising a set of one or more monitored user account nodes corresponding to one or more user accounts being monitored” is mere data gathering and the step of “performing, by the computer system, the action, wherein the action comprises tagging the first monitored user account as a potentially fraudulent user account” is post-solution activity. These steps are considered insignificant extra-solution activity and do not integrate the abstract idea into a practical application.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to Step 2A-Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). The claims do not provide an inventive concept (significantly more than the abstract idea). The claims are ineligible.
The extra-solution activity steps are considered routine, conventional, and well-understood. See MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data; iv. Storing and retrieving information in memory.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEREDITH A LONG/Primary Examiner, Art Unit 3688